DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Status of Claims
Claims 3-10 and 12-16 are amended and claim 20 is new due to Applicant's amendments dated 03/31/2022.  Claims 1, 3-10 and 12-20 are pending.
Response to Amendment
The rejection of claims 1, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) is not overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is maintained. 
The rejection of claims 1,3, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Lee et al US 2016/0329506 A1 (“Lee ‘506”) is not overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is maintained.
The rejection of claims 1, 4, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Tatsuo et al. JP2013149880 A—English translation obtained from Global Dossier, hereinafter referred to as “Tatsuo”—is overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 5-6, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Ko et al. US 2017/0373256 A1 (“Ko”) is not overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is maintained.
The rejection of claims 1, 7, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Jae et al. KR 20160064433 A—English translation obtained from Google Patents, hereinafter referred to as “Jae”—is overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 8, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Jeong et al. US 2014/0239269 A1 (“Jeong”) is overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 9, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Kawata et al. US 2012/0130081 A1 (“Kawata”) is overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 10, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Kadoma et al. US 2011/0285276 A1 (“Kadoma”) is overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 12, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Park et al. US 2014/0048789 A1 (“Park”) is overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 13, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Hwan et al. KR 20130093195—English translation obtained from Google Patents, hereinafter referred to as “Hwan”—is overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 14, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Nakano et al. US 2015/0034927 A (“Nakano”) is not overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is maintained.
The rejection of claims 1, 16, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham in view of Lee and Li, Hui, et al. “New conducting polymers functionalized with redox-active tetrazines.” Journal of Electroanalytical Chemistry 668 (2012): 26-29 (“Li”) is not overcome due to the Applicant’s amendments dated 03/31/2022. The rejection is maintained.
	
Response to Arguments
Insofar as the arguments apply to the new rejection set forth below, Applicant’s arguments on pages 9-37 of the reply dated 01/21/2022 with respect to the rejection of Claims 1, 15 and 17-19 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pgs. 11-12 of the reply that there is no explanation as to why the example on page 88 of Parham would have been chosen as a lead compound and modified to provide the compound in claim 1. Applicant further cites In re Kahn as support. Specifically, Applicant argues that as Parham comprises many exemplary compounds in its 216 pages, improper hindsight was used to select the compound on pg. 88.
Examiner's response – In re Kahn is directed to pharmaceutical compounds, which is not comparable or applicable to OLED compounds. 
While Parham may teach many exemplary compounds, because the compound on pg. 88 is a specifically exemplified compound of Parham (and as such, is considered a preferred embodiment), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the compound as shown on pg. 88, as it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the material in the electron-transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds of Formula 1 exemplified by Parham having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument – Applicant argues on pg. 12 that the compound on pg. 88 of Parham differs from Parham's general formulas 1-2 and preferred embodiments.
Examiner's response – Parham teaches in ¶ [0095] that the compounds listed on pgs. 12-104 are suitable compounds according to the invention, i.e., compounds of formula (1) or (2). Additionally, when formulas (1) and (2) recite the 1 ring containing the 3 X heteroatoms, the formulas are requiring only 1 of those rings to be present. However, that does not mean the compounds are limited to just one ring containing the 3 X heteroatoms. The compounds of formulas (1) and (2) allow for many different substituents to be present on the compound (see paragraph [0015]), as evidenced by all the different example compounds listed on pgs. 12-104.
Additionally, as the compound on pg. 88 is a specifically exemplified compound, it is considered a preferred embodiment.
Applicant's argument – Applicant argues on pg. 13 that the Office Action does not provide a reason to modify the compound on pg. 88 of Parham to arrive at the compound in claim 1.
Examiner's response –As discussed below and in the previous Office Action, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound on pg. 88 of Parham wherein the diphenyltriazine groups are located in the 4-position, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
Applicant's argument – Applicant's Arguments--Applicant argues on pgs. 14-15 that the modification of Parham in view of Lee defeats the purpose of Parham's compounds and Parham's stated contribution in the prior art.
Examiner's response – As the compound of Parham in view of Lee is a positional isomer of the compound listed on pg. 88 of Parham, one of ordinary skill in the art would expect that the modified compound would still function as a material in the electron-transport layer in an organic electroluminescent device. A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
Applicant's Arguments—Applicant argues on pg. 15 that there is no adequate basis for asserting the modification of Parham in view of Lee would improve charge transport properties. Additionally, Applicant argues that the Office Action does not identify data in Lee to show a substitution at the 4-position provides better charge transport properties.
Examiner's Response—The dibenzofuran compounds of Lee (see Scheme 1) are identical except for their substitution position. Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). As the only difference between the compounds are their substitution positions on the dibenzofuran, and the substitution position at the 4-position provides enhanced charge-transport properties, one of ordinary skill would expect others substituents located at the 4-position of a dibenzofuran to also have enhanced charge transport properties.
Applicant's Arguments—Applicant argues on pg. 16 that the Office Action does not explain why a person or ordinary skill in the art would have modified Parham's compound based on 4-DFPCz of Lee instead of 2-DFPCz of Lee, as 2-DFPCz has a higher triplet energy. Applicant argues that ¶ [0048] of Parham suggests compounds with higher triplet energy are more desirable than compounds with lower triplet energy.
Examiner's Response— Parham does not require the compound to have a specific triplet energy, nor does Parham teach that the compound must have a high triplet energy. While the triplet energy of the 2-DFPCz compound of Lee has a higher triplet energy than 4-DFPCz of Lee, this does not mean the modified compound of Parham would not be a suitable compound in the electron transport layer of the organic electroluminescent device.
Additionally, one of ordinary skill would have been motivated to modify the compound of Parham with the teachings of Lee, as shown by compound 4-DFPCz, to obtain a compound in the electron transport layer with enhanced charge transporting properties. 
Applicant's Arguments—Applicant argues on pgs. 16-19 that Parham's data does not favor moving the diphenyltriazine groups from the 1-position to the 4-position of the dibenzofuran. Applicant points out the compounds EG1 and SdT4 of Parham, wherein devices comprising EG1 show a longer lifetime than a compound comprising SdT4. Applicant argues this suggests moving the diphenyltriazine from the 1-position to the 4-position of dibenzofuran would decrease the lifetime of a device comprising the modified compound.
Examiner's Response—One of ordinary skill in the art would not necessarily expect a decrease in lifetime because compounds EG1 and SdT4 differ from the compounds described in the rejection. For example, EG1 and SdT4 only comprise one dibenzofuran group and one diphenyltriazine group. The compound shown on pg. 88 of Parham and the modified compound of Parham in view of Lee comprise two dibenzofuran groups and two diphenyltriazine groups. However, even if there was a decrease in lifetime between the compound on pg. 88 of Parham and the modified compound of Parham in view of Lee, one of ordinary skill in the art would still be motivated to make the modification to obtain the benefits taught be Lee. Additionally, as the compounds are positional isomers, one of ordinary skill in the art would expect that the modified compound would still function as a material in the electron-transport layer in an organic electroluminescent device. 
Applicant's Arguments—Applicant argues on pgs. 19-37 with respect to the rejections listed in paragraphs 22-153 of the previous Office Action using additional prior art, that the Office Action does not show the compound of Parham, alone or in combination of Lee, would have been expected to improve charge mobility without undermining Parham's objectives after further modification based on the additional references used.
Examiner's Response—Insofar as the arguments apply to the rejections below, as the compound on pg. 88 of Parham and the modified compound of Parham in view of Lee are positional isomers, one of ordinary skill in the art would expect that the modified compound would still function as a material in the electron-transport layer in an organic electroluminescent device. Lee teaches substitution at the 4-position of a dibenzofuran compound (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). Therefore, one of ordinary skill in the art would still be motivated to make the modification to obtain the benefits taught be Lee. Additionally, one of ordinary skill in the art would have been motivated to make the modification to arrive at the modified compounds to obtain the benefits of the additional prior art references, as described below.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 15, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image2.png
    150
    257
    media_image2.png
    Greyscale

Parham fails to teach a compound as above wherein the diphenyltriazine groups are located on the 4-position of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale


Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image2.png
    150
    257
    media_image2.png
    Greyscale
 wherein the diphenyltriazine groups are located in the 4-position, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Lee has the following structure:

    PNG
    media_image4.png
    600
    704
    media_image4.png
    Greyscale


Claims 1, 3, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Lee et al. US 2016/0329506 A1 (“Lee ‘506”).
Regarding claims 1, 3, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

Parham fails to teach a compound as above wherein the compound comprises a dipyridylbenzene group. However, such a substituent falls within the limitations of formula (1) (¶ [0009], [0015], [0017], and [0026]).
Lee ‘506 teaches an organic optoelectronic device including an organic compound represented by Chemical Formula 1 below, wherein a compound of Chemical Formula 1 may increase charge mobility, easily receive electrons, and is capable of realizing an organic optoelectronic device having high efficiency and long life-span (abstract and ¶ [0008], [0011], [0045]-[0046]).

    PNG
    media_image6.png
    191
    29
    media_image6.png
    Greyscale

Lee ‘506 teaches examples of compounds represented by Chemical Formula 1 including compound 21 (pg. 10): 

    PNG
    media_image7.png
    170
    67
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a moiety represented by 
    PNG
    media_image6.png
    191
    29
    media_image6.png
    Greyscale
on the compound of Parham, based on the teaching of Lee ‘506.  The motivation for doing so would have been to provide a compound that may easily receive electrons, have increased charge mobility, and provide a device having high efficiency and long life-span, as taught by Lee ‘506.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a moiety of 
    PNG
    media_image7.png
    170
    67
    media_image7.png
    Greyscale
 (as shown in compound 21) on the compound of Parham, because it would have been choosing a specific example of the 
    PNG
    media_image6.png
    191
    29
    media_image6.png
    Greyscale
 moiety of Chemical Formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Lee ‘506.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the moiety above having the benefits taught by Lee ‘506 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Parham in view of Lee ‘506 fails to teach a compound as above wherein the diphenyltriazine group and the dipyridylbenzene moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Lee ‘506 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dipyridylbenzene moiety in the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Lee ‘506 and Lee has the following structure: 

    PNG
    media_image8.png
    485
    801
    media_image8.png
    Greyscale

The compound of Parham in view of Lee ‘506 and Lee reads on the Chemical Formula 1 of Lee (see ¶ [0017], [0024], [0032] of Lee ‘506) and thus is expected to obtain the benefits of Lee ‘506.

Claims 1, 4, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of JP 2014103103 A—English translation obtained from Global Dossier, hereinafter “Hakii”— Tatsuo et al. JP 2013149880 A—English translation obtained from Global Dossier, hereinafter referred to as “Tatsuo”--and Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 4, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

While Parham teaches pyridine may be a substituent (¶ [0009]), [0015], and [0026]), the above compound fails to specifically include a pyridine substituent.
Hakii teaches a compound of general formula (1), which may be used as an electron transporting compound, wherein ring A represents an aromatic ring (¶ [0047] and [0208]):

    PNG
    media_image9.png
    63
    11
    media_image9.png
    Greyscale

Hakii teaches specific examples of general formula (1) including compound 8 (¶ [0067]):

    PNG
    media_image10.png
    174
    180
    media_image10.png
    Greyscale

Hakii teaches a layer comprising a compound of general formula (1) has excellent durability (heat resistance) (¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a group represented by 
    PNG
    media_image9.png
    63
    11
    media_image9.png
    Greyscale
on the dibenzofuran derivative of Parham, based on the teaching of Hakii.  The motivation for doing so would have been to obtain a layer having excellent durability, as taught by Hakii.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a pyridine on the dibenzofuran derivative of Parham, as shown in compound (8) of Hakii, because it would have been choosing a specific group represented by  
    PNG
    media_image9.png
    63
    11
    media_image9.png
    Greyscale
, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Hakii.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a group represented by 
    PNG
    media_image9.png
    63
    11
    media_image9.png
    Greyscale
 having the benefits taught by Hakii in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Parham teaches in the structure of the organic electroluminescent device, the electron-transport layer may be adjacent to the emission layer (¶ [0183]) and a substituent of formula (1) may be F (¶ [0015] and [0017]), the modified compound Parham in view of Hakii fails to specifically include a fluorine substituent. 
Tatsuo teaches an organic electroluminescence element (¶ [0001]) wherein it is found that a fluorine-atom containing compound present in at least one organic layer adjacent to the light emitting layer improves power efficiency and additionally, excellent power efficiency stability after storage is obtained (¶ [0026]). Tatsuo teaches the fluorine-atom containing compound is represented by chemical formula 1 (below) wherein A may be an oxygen atom and at least one of R1-R9 represents a fluorine atom or a fluorine atom-containing substituent (¶ [0028]-[0029]):

    PNG
    media_image11.png
    90
    157
    media_image11.png
    Greyscale

Tatsuo teaches specific examples of a fluorine atom-containing substituent in the compound below (¶ [0065]):

    PNG
    media_image12.png
    207
    307
    media_image12.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a fluorine atom or a fluorine atom-containing substituent on the dibenzofuran derivative of Parham in view of Hakii, based on the teaching of Tatsuo.  The motivation for doing so would have been to obtain a device having improved power efficiency and excellent power efficiency stability after storage, as taught by Tatsuo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute fluorine atoms on the pyridine groups of the modified compound of Parham in view of Hakii, as shown in the above compound, because it would have been choosing a specific fluorine atom-containing substituent taught by Tatsuo, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham in view of Hakii and possessing the benefits taught by Tatsuo.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a fluorine atom-containing substituent having the benefits taught by Tatsuo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Hakii and Tatsuo fail to teach a compound as above wherein the diphenyltriazine group and the fluorine atom-containing substituent is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the fluorine atom-containing pyridine on the 4-position of a dibenzofuran group, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Hakii, Tatsuo, and Lee has the following structure:

    PNG
    media_image13.png
    431
    686
    media_image13.png
    Greyscale

As the modified compound of Parham in view of Hakii and Tatsuo reads on general formula (1) of Hakii (¶ [0049]-[0052]), the modified compound is expected to obtain the benefits of Hakii. 
As the modified compound of Parham in view of Hakii and Tatsuo reads on general formula (1) of Tatsuo (¶ [0028]-[0029]), the modified compound is expected to obtain the benefits of Tatsuo.

Claims 1, 5-6, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Ko et al. US 2017/0373256 A1 (“Ko”) and Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 5, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale


While a diphenylthiazole group may be a substituent (¶ [0009], [0015], [0017], and [0026]), Parham fails to teach a compound as above wherein the compound further comprises a diphenylthiazole group. 
Ko teaches a heterocyclic compound represented by Formula 1, below, and an organic light-emitting device including the same (abstract):

    PNG
    media_image14.png
    20
    8
    media_image14.png
    Greyscale

Ko teaches specific examples of compounds represented by Formula 1, including compound 2-60 (pg. 33):

    PNG
    media_image15.png
    89
    1
    media_image15.png
    Greyscale

 Ko teaches the heterocylic compound represented by Formula 1 may improve quantum efficiency, has relatively high charge transport capability, resulting in a device with a low driving voltage and high efficiency (¶ [0163]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Ko by substituting the moiety of 
    PNG
    media_image14.png
    20
    8
    media_image14.png
    Greyscale
on the compound of Parham, so that 
    PNG
    media_image14.png
    20
    8
    media_image14.png
    Greyscale
of Formula 1 of Ko is the compound of Parham, based on the teaching of Ko.  The motivation for doing so would have been to obtain a device having low driving voltage and high efficiency by improving the quantum efficiency and using a compound having relatively high charge transport capability, as taught by Ko.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyloxazole moiety shown in compound 2-60 
    PNG
    media_image15.png
    89
    1
    media_image15.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Ko, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Ko.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a diphenyloxazole moiety having the benefits taught by Ko in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view Ko fails to specifically teach a diphenylthiazole moiety like 
    PNG
    media_image15.png
    89
    1
    media_image15.png
    Greyscale
wherein the O is an S. However, Ko does teach in Formula 1 that X1 may be O or S (¶ [0030]). Therefore, given the general formula and teachings of Ko, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute S for O, because Ko teaches the variable may suitably be selected as X1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as electron transport material in the electron transport layer of the organic electroluminescent device of Parham in view of Ko and possess the benefits taught by Ko.  See MPEP 2143.I.(B).
Parham in view of Ko fail to teach a compound as above wherein the diphenyltriazine group and the diphenylthiazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Ko wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenylthiazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Ko and Lee has the following structure:

    PNG
    media_image16.png
    431
    764
    media_image16.png
    Greyscale

Additionally, the modified compound of Parham in view of Ko and Lee meets the Formula 1 of Ko (¶ [001], [0033], [0048], [0055], [0062], [0416], [0407] and pg. 9) and thus is expected to have the benefits of Ko.

Regarding claims 1, 6, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

While a diphenyloxazole group may be a substituent (¶ [0009], [0015], [0017], and [0026]), Parham fails to teach a compound as above wherein the compound further comprises a diphenyloxazole group. 
Ko teaches a heterocyclic compound represented by Formula 1, below, and an organic light-emitting device including the same (abstract):

    PNG
    media_image14.png
    20
    8
    media_image14.png
    Greyscale

 Ko teaches specific examples of compounds represented by Formula 1, including compound 2-60 (pg. 33):

    PNG
    media_image15.png
    89
    1
    media_image15.png
    Greyscale

 Ko teaches the heterocylic compound represented by Formula 1 may improve quantum efficiency, has relatively high charge transport capability, resulting in a device with a low driving voltage and high efficiency (¶ [0163]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Ko by substituting the moiety of 
    PNG
    media_image14.png
    20
    8
    media_image14.png
    Greyscale
on the compound of Parham, so that 
    PNG
    media_image14.png
    20
    8
    media_image14.png
    Greyscale
of Formula 1 of Ko is the compound of Parham, based on the teaching of Ko. The motivation for doing so would have been to obtain a device having low driving voltage and high efficiency by improving the quantum efficiency and using a compound having relatively high charge transport capability, as taught by Ko.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyloxazole moiety shown in compound 2-60 
    PNG
    media_image15.png
    89
    1
    media_image15.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Ko, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Ko.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a diphenyloxazole moiety having the benefits taught by Ko in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Ko fail to teach a compound as above wherein the diphenyltriazine group and the diphenyloxazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Ko wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyloxazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Ko and Lee has the following structure:

    PNG
    media_image17.png
    430
    766
    media_image17.png
    Greyscale

Additionally, the modified compound of Parham in view of Ko and Lee meets the Formula 1 of Ko (¶ [001], [0033], [0048], [0055], [0062], [0416], [0407] and pg. 9) and thus is expected to have the benefits of Ko.

Claims 1, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee et al. KR 20130083887—English translation obtained from Google Patents, hereinafter “Lee ‘887”, and Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 7, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale


Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

While triphenyldiazole may be a substituent (¶ [0009], [0015], [0017], [0026]), Parham fails to teach a compound as above wherein the compound further comprises a triphenyldiazole group. 
Lee ‘887 teaches organic electronic device including an imidazole derivative as a material of an organic material layer shows excellent characteristics by increasing efficiency, lowering driving voltage, improving lifetime, and raising stability, wherein the imidazole derivative is represented by chemical formula (1), shown below (abstract, middle of pg. 1, and bottom of pg. 32).

    PNG
    media_image18.png
    116
    153
    media_image18.png
    Greyscale

Wherein at least one of R1 to R4 is represented by formula (2), below (middle of pg. 1). 

    PNG
    media_image19.png
    33
    129
    media_image19.png
    Greyscale

Lee ‘887 teaches the compound of formula 1 is particularly preferably including in the electron transport layer (middle of pg. 97).
Lee ‘887 teaches a specific example of a compound represented by formula 1 including formula 1-8 (pg. 102):

    PNG
    media_image20.png
    82
    64
    media_image20.png
    Greyscale

As the definition of Formula 2 of Lee ‘887 encompasses the compound of Parham (middle of pg. 1 and beginning of pg. 2), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Lee ‘887 by substituting the moiety of 
    PNG
    media_image18.png
    116
    153
    media_image18.png
    Greyscale
 on the compound of Parham so that formula 2 
    PNG
    media_image19.png
    33
    129
    media_image19.png
    Greyscale
of Lee is the compound of Parham, based on the teaching of Lee ‘887.  The motivation for doing so would have been to obtain a device having increased efficiency, lowered driving voltage, improved lifetime, and raised stability, as taught by Lee ‘887.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety shown in formula 1-8 
    PNG
    media_image20.png
    82
    64
    media_image20.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Lee ‘887, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Lee ‘887.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a moiety having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Lee fail to teach a compound as above wherein the diphenyltriazine group and the triphenyldiazole moiety are located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Lee ‘887 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triphenyldiazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Lee ‘887 and Lee has the following structure:

    PNG
    media_image21.png
    561
    722
    media_image21.png
    Greyscale

Additionally, the modified compound of Parham in view of Lee ‘887 and Lee meets the Formula 1 of Lee ‘887 (second half of pg. 33) and thus is expected to have the benefits of Lee ‘887.

Claims 1, 8-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Aspuru-Guzik et al. US 2017/0244049 (“Aspuru”), and Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 8, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale


Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

While phenyloxadiazole may be a substituent (¶ [0009], [0015], [0017], and [0026]), the compound above fails to comprises a phenyloxadiazole group. 
Aspuru teaches molecules for use in organic light emitting diodes comprising at least one acceptor moiety A, at least one donor moiety D (abstract), specifically defined by the structural formula (I): (A)m-(B)l-(D)p (¶ [0083]). The moiety D may be represented by 
    PNG
    media_image22.png
    75
    145
    media_image22.png
    Greyscale
 (¶ [0092] and pg. 9), the moiety A may be represented by 
    PNG
    media_image23.png
    89
    90
    media_image23.png
    Greyscale
 and 
    PNG
    media_image24.png
    107
    207
    media_image24.png
    Greyscale
 (¶ [0095] and pg. 17), m and p are both integers greater than 1, and l may be 0 (¶ [0088]-[0090]). These compounds are capable of fluorescing or phosphorescing at higher energy excitation states than compounds previously described without being subject to rapid degradation (¶ [0006] and [0059]).
Aspuru teaches specific examples of a molecule represented by structural formula (I), including compound E176 (sheet 61 of 256 of Figures):

    PNG
    media_image25.png
    64
    9
    media_image25.png
    Greyscale


The compound of Parham reads on the structural formula (I) of Aspuru except wherein m is an integer greater than 1. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Aspuru by substituting an additional acceptor moiety A of Aspuru on the compound of Parham, so that m is an integer greater than 1, based on the teaching of Aspuru.  The motivation for doing so would have been to obtain a device capable of fluorescing or phosphorescing at higher energy excitation states than compounds previously described without being subject to rapid degradation, as taught by Aspuru.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyloxadiazole moiety as shown in compound E176 
    PNG
    media_image25.png
    64
    9
    media_image25.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific acceptor moiety A of Aspuru, which would have been a choice from a finite number of identified, predictable solutions of a compound useful for the organic electroluminescent device of Parham and possessing the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising an acceptor moiety A having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Parham teaches phenylthiadiazole may be a substituent (¶ [0009], [0015], [0017], and [0026]), the compound above fails to comprises a phenylthiadiazole group. 
Aspuru teaches the moiety A may be represented by 
    PNG
    media_image26.png
    55
    54
    media_image26.png
    Greyscale
or 
    PNG
    media_image27.png
    59
    55
    media_image27.png
    Greyscale
  (¶ [0095] and pg. 17). 
Therefore, given the general formula and teachings of Parham and Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxygen atom with a sulfur atom to arrive at a compound comprising a 
    PNG
    media_image27.png
    59
    55
    media_image27.png
    Greyscale
 moiety, because Aspuru teaches the variable may suitably be selected as the acceptor moiety A.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound for the organic electroluminescent device of Parham and possessing the benefits taught by Aspuru. See MPEP 2143.I.(B).
Parham in view of Aspuru fail to teach a compound as above wherein the diphenyltriazine group and the phenylthiadiazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Aspuru wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenylthiadiazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Aspuru and Lee has the following structure:

    PNG
    media_image28.png
    561
    619
    media_image28.png
    Greyscale

Additionally, the modified compound of Parham in view of Aspuru and Lee meets the structural formula 1 of Aspuru and thus is expected to have the benefits of Aspuru.

Regarding claims 1, 9, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale


While phenyloxadiazole may be a substituent (¶ [0009], [0015], [0017], and [0026]), Parham fails to teach a compound as above wherein the compound further comprises a phenyloxadiazole group. 
Aspuru teaches molecules for use in organic light emitting diodes comprising at least one acceptor moiety A, at least one donor moiety D (abstract), specifically defined by the structural formula (I): (A)m-(B)l-(D)p (¶ [0083]). The moiety D may be represented by 
    PNG
    media_image22.png
    75
    145
    media_image22.png
    Greyscale
 (¶ [0092] and pg. 9), the moiety A may be represented by 
    PNG
    media_image23.png
    89
    90
    media_image23.png
    Greyscale
 and 
    PNG
    media_image24.png
    107
    207
    media_image24.png
    Greyscale
 (¶ [0095] and pg. 17), m and p are both integers greater than 1, and l may be 0 (¶ [0088]-[0090]). These compounds are capable of fluorescing or phosphorescing at higher energy excitation states than compounds previously described without being subject to rapid degradation (¶ [0006] and [0059]).
Aspuru teaches specific examples of a molecule represented by structural formula (I), including compound E176 (sheet 61 of 256 of Figures):

    PNG
    media_image25.png
    64
    9
    media_image25.png
    Greyscale

The compound of Parham reads on the structural formula (I) of Aspuru except wherein m is an integer greater than 1. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Aspuru by substituting an additional acceptor moiety A of Aspuru on the compound of Parham, so that m is an integer greater than 1, based on the teaching of Aspuru.  The motivation for doing so would have been to obtain a device capable of fluorescing or phosphorescing at higher energy excitation states than compounds previously described without being subject to rapid degradation, as taught by Aspuru.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyloxadiazole moiety as shown in compound E176 
    PNG
    media_image25.png
    64
    9
    media_image25.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific acceptor moiety A of Aspuru, which would have been a choice from a finite number of identified, predictable solutions of a compound useful for the organic electroluminescent device of Parham and possessing the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising an acceptor moiety A having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Aspuru fail to teach a compound as above wherein the diphenyltriazine group and the phenyloxadiazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Aspuru wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyloxadiazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Aspuru and Lee has the following structure:

    PNG
    media_image29.png
    562
    620
    media_image29.png
    Greyscale


Additionally, the modified compound of Parham in view of Aspuru and Lee meets the structural formula 1 of Aspuru and thus is expected to have the benefits of Aspuru.

Regarding claims 1, 10, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

While diphenyltriazole may be a substituent (¶ [0009], [0015], [0017], and [0026]), Parham fails to teach a compound as above wherein the compound further comprises a diphenyltriazole group. 
Aspuru teaches molecules for use in organic light emitting diodes comprising at least one acceptor moiety A, at least one donor moiety D (abstract), specifically defined by the structural formula (I): (A)m-(B)l-(D)p (¶ [0083]). The moiety D may be represented by 
    PNG
    media_image22.png
    75
    145
    media_image22.png
    Greyscale
 (¶ [0092] and pg. 9), the moiety A may be represented by 
    PNG
    media_image30.png
    59
    72
    media_image30.png
    Greyscale
 and 
    PNG
    media_image31.png
    195
    141
    media_image31.png
    Greyscale
 (¶ [0094] and pg. 10), m and p are both integers greater than 1, and l may be 0 (¶ [0088]-[0090]). These compounds are capable of fluorescing or phosphorescing at higher energy excitation states than compounds previously described without being subject to rapid degradation (¶ [0006] and [0059]).
Aspuru teaches specific examples of a molecule represented by structural formula (I), including compound E161 (sheet 60 of 256 of Figures):

    PNG
    media_image32.png
    39
    41
    media_image32.png
    Greyscale

The compound of Parham reads on the structural formula (I) of Aspuru except wherein m is an integer greater than 1. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Aspuru by substituting an additional acceptor moiety A of Aspuru on the compound of Parham, so that m is an integer greater than 1, based on the teaching of Aspuru.  The motivation for doing so would have been to obtain a device capable of fluorescing or phosphorescing at higher energy excitation states than compounds previously described without being subject to rapid degradation, as taught by Aspuru.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyltriazole moiety as shown in compound E161 
    PNG
    media_image32.png
    39
    41
    media_image32.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific acceptor moiety A of Aspuru, which would have been a choice from a finite number of identified, predictable solutions of a compound useful for the organic electroluminescent device of Parham and possessing the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising an acceptor moiety A having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Aspuru wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyltriazole group on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Aspuru and Lee has the following structure: 

    PNG
    media_image33.png
    509
    722
    media_image33.png
    Greyscale

Additionally, the modified compound of Parham in view of Aspuru and Lee meets the structural formula 1 of Aspuru and thus is expected to have the benefits of Aspuru.

Claims 1, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Takeda et al. US 2013/0048964 A1 (“Takeda”) and Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 12, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

While pyrimidylbenzene may be a substituent (¶ [0009], [0015], [0017], and [0026]).  Parham fails to teach a compound as above wherein the compound further comprises a pyrimidylbenzene group. 
Takeda teaches an organic (second) compound having a pyrimidine skeleton for use in an electron-transport layer of a light-emitting element, wherein the second compound has a high electron-transport property (¶ [0160] and [0025]). Takeda teaches the organic compound having a pyrimidine skeleton preferably has a dibenzofuran skeleton to obtain a steric structure and stable film quality, wherein the pyrimidine skeleton is preferably substituted on the 4-position as this is electrochemically stable (¶ [0174]). Takeda teaches the second compound is represented by General Formula (G1), shown below (¶ [0175])

    PNG
    media_image34.png
    137
    132
    media_image34.png
    Greyscale

Takeda teaches specific examples of General Formula (G1) including compound 143 (pg. 16), shown below:

    PNG
    media_image35.png
    196
    213
    media_image35.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Takeda by substituting the pyrimidine skeleton on the compound of Parham, in the 4-position of the dibenzofuran moiety, based on the teaching of Takeda.  The motivation for doing so would have been to obtain a high electron-transport property, steric structure, stable film quality, and an electrochemically stable compound, as taught by Takeda.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety as shown in compound 143 
    PNG
    media_image35.png
    196
    213
    media_image35.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific pyrimidine skeleton taught by Takeda, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Takeda.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a moiety represented by General Formula (G2) having the benefits taught by Takeda in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Parham in view of Takeda fails to include only hydrogen substituents on the pyrimidine skeleton. However, Takeda does teach R1 and Ar2 may be hydrogen (¶ [0031]).
Therefore, given the general formula and teachings of Takeda, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute hydrogens for the phenyl groups of Ar2 and R1, because Takeda teaches the variable may suitably be selected as Ar2 and R1.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham in view of Takeda and possessing the benefits taught by Takeda See MPEP 2143.I.(B).
The modified compound of Parham in view of Takeda fails to teach the phenyl-dibenzofuran moiety is substituted in the highlighted position 
    PNG
    media_image36.png
    20
    30
    media_image36.png
    Greyscale
.
Given the general formula and teachings of Takeda it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound of Parham in view of Takeda wherein the phenyl-dibenzofuran moiety is substituted in the highlighted position 
    PNG
    media_image36.png
    20
    30
    media_image36.png
    Greyscale
.  One of ordinary skill in the pertinent art would have been motivated to produce the positional isomers of the compound represented by the pyrimidine skeleton of Takeda in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham in view of Takeda and possess the properties taught by Parham and Takeda.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
Parham in view of Takeda fail to teach a compound as above wherein the diphenyltriazine group and the moiety of Park is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Takeda wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Takeda and Lee has the following structure:


    PNG
    media_image37.png
    569
    681
    media_image37.png
    Greyscale

Additionally, the modified compound of Parham in view of Takeda and Lee meets the General Formula (G1) of Takeda (¶ [0174]-[0175]) and thus is expected to have the benefits of Takeda.

Claims 1, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Fennimore et al. US 2013/0256646 A1 (“Fennimore”), and Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 13, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

Fennimore teaches a pyrimidine compound for an electron transport layer in an organic electronic device represented by Formula I, shown below (¶ [0009] and [0024]):

    PNG
    media_image38.png
    135
    120
    media_image38.png
    Greyscale

In Formula I, R1-R4 may be hydrogen, aryl, or an N,S,O-heterocycle, among others, provided that at least two of  R1-R4  are aryl and at least one of the aryl groups include an N,S,O-heterocycle (¶ [0010]). In some embodiments, one or more of R1-R4  may be phenyl, among others (¶ [0079]).
Fennimore teaches devices made with the pyrimidine compounds can have lower operating voltage, higher efficiency, and longer lifetimes (¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Hwan by substituting the pyrimidine moiety 
    PNG
    media_image38.png
    135
    120
    media_image38.png
    Greyscale
on the compound of Parham so that one of R1-R4 is the compound of Parham, based on the teaching of Fennimore.  The motivation for doing so would have been to obtain lower operating voltage, higher efficiency, and longer lifetimes, as taught by Fennimore.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrimidine moiety such that the dibenzofuran moiety of the compound of Parham represents the variable R3 of the Formula I of Fennimore, because it would have been choosing one of R1-R4, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Fennimore.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a moiety represented by Formula 1 having the benefits taught by Fennimore in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Additionally, it would have been obvious to select hydrogen for R2 and R4 and phenyl for R1, because it would have been choosing specific variables for R1-R4 taught by Fennimore, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Fennimore.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a moiety represented by Formula 1 having the benefits taught by Fennimore in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Hwan fail to teach a compound as above wherein the diphenyltriazine group and the phenylpyrimidine moiety of Fennimore is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Hwan wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenylpyrimidine moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Fennimore and Lee has the following structure

    PNG
    media_image39.png
    563
    681
    media_image39.png
    Greyscale

Additionally, the modified compound of Parham in view of Fennimore and Lee meets the Formula 1 of Fennimore and thus is expected to have the benefits of Fennimore.

Claims 1, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Nakano et al. US 2015/0034927 A (“Nakano”).
Regarding claims 1, 14, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale


Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 88): 

    PNG
    media_image5.png
    221
    328
    media_image5.png
    Greyscale

While diphenylphosphine may be a substituent (¶ [0009], [0015]-[0016] and [0026]), Parham fails to teach a compound as above wherein the compound further comprises a diphenylphosphine oxide group. 
Nakano teaches a compound represented by formula (1-2), below, that that is preferable as an electron-transporting material for an organic EL device (¶ [0107]). 

    PNG
    media_image40.png
    120
    247
    media_image40.png
    Greyscale

Nakano teaches the presence on the phosphine oxide enhances electron-injecting properties and when used as a material for an organic EL device, the device has excellent carrier balance and as a result, the device has a prolonged life (¶ [0105]). Nakano teaches specific examples of formula (1-2) including compound 19 (pg. 11):

    PNG
    media_image41.png
    84
    118
    media_image41.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a phosphine group on the dibenzofuran derivative of Parham, based on the teaching of Nakano.  The motivation for doing so would have been to enhance the electron-injecting properties and prolong the life of the organic electroluminescent device, as taught by Nakano.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety as shown in compound 19 
    PNG
    media_image41.png
    84
    118
    media_image41.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Nakano, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Nakano.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a phosphine group represented by formula (1-2) having the benefits taught by Nakano in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Nakano fail to teach a compound as above wherein the diphenyltriazine group and the phosphine group is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Nakano wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phosphine group on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Nakano and Lee has the following structure:

    PNG
    media_image42.png
    400
    708
    media_image42.png
    Greyscale

As the modified compound of Parham in view of Nakano and Lee meets the formula (1-1) of Nakano (¶ [0019]-[0027]), the compound is expected to have the benefits of Nakano.

Claims 1, 16, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Li, Hui, et al. "New conducting polymers functionalized with redox-active tetrazines." Journal of Electroanalytical Chemistry 668 (2012): 26-29. (“Li”).
Regarding claims 1, 16, and 17-20, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) below (¶ [0008]). 

    PNG
    media_image1.png
    172
    280
    media_image1.png
    Greyscale

Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound (pg. 86): 

    PNG
    media_image43.png
    269
    432
    media_image43.png
    Greyscale

While Parham specifically teaches R may be carbazole or 1,2,4,5-tetrazine (¶ [0009], [0015], [0017], and [0026]), the above compounds fails to comprise a phenyltetrazine group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including benzene (¶ [0015], [0017], and [0026]).  Parham specifically teaches R may be carbazole or 1,2,4,5-tetrazine (¶ [0026]).
Li teaches in the use of fields such as photovoltaics, tetrazines have very high electron affinity, which results in an enhanced charge transfer (Introduction, first column, middle of paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a tetrazine group on the dibenzofuran derivative of Parham, based on the teaching of Li.  The motivation for doing so would have been to enhance the charge transfer of the compound, as taught by Li.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 1,2,4,5-tetrazine for the carbazole group
    PNG
    media_image44.png
    269
    450
    media_image44.png
    Greyscale
, because it would have been choosing a specific group for R, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham in view of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising 1,2,4,5-tetrazine having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Li fail to teach a compound as above wherein the diphenyltriazine group and the 1,2,4,5-tetrazine group is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 below (pg. 1194). 

    PNG
    media_image3.png
    161
    427
    media_image3.png
    Greyscale

Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of Parham in view of Li wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 1,2,4,5-tetrazine group on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Li and Lee has the following structure:

    PNG
    media_image45.png
    626
    606
    media_image45.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0272687 A1 recites compound represented by Formula (1) for use in an electron transport layer, wherein Formula (1) is a dibenzofuran-derivative compound (abstract and ¶ [0021]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786           
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786